Citation Nr: 9930548	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  98-06 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Hermino B. Venus, M.D., 
Attorney in fact


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel



INTRODUCTION

The veteran served in the New Philippine Scouts from 
September 1946 to May 1949.  He died in May 1987.  The 
appellant is listed on the death certificate as the widow of 
the veteran.  

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Manila Regional Office (RO) which denied service connection 
for the cause of the veteran's death.  

The issue certified on appeal is whether new and material 
evidence had been submitted to reopen a claim of service 
connection for the cause of the veteran's death.  A review of 
the record shows that by July 1987 rating decision, the RO 
denied service connection for the cause of the veteran's 
death.  By August and October 1987 letters, however, the 
appellant clearly expressed dissatisfaction with the RO 
decision and requested review of her claim.  The Board finds 
that the appellant's letters seem to fall squarely within the 
regulatory definition of a Notice of Disagreement.  See 
38 C.F.R. § 20.201 (1999).  Thus, the May 1987 rating 
decision did not become final and remained pending until the 
RO issued a Statement of the Case in March 1998; the 
appellant duly perfected an appeal in April 1998.  Based on 
the foregoing procedural history, the issue now in appellate 
status is as set forth on the title page above.  


REMAND

On her April 1998 VA Form 9, the appellant clearly indicated 
that, in connection with her current appeal, she did not wish 
a Board hearing, either in Washington, D.C. or at the RO.  
Then, she submitted a second VA Form 9, received in July 
1999, on which she checked a box indicating that she did wish 
to attend a Board hearing at the RO.  However, in typewritten 
comments, she also indicated the following:  "Could not 
attend a hearing because I had a STROKE."  

Based on the foregoing, the Board finds the appellant's 
desires regarding a Board hearing as unclear and ambiguous.  
It is noted that a hearing on appeal will be granted if a 
claimant, or her representative, expresses a desire to appear 
in person.  38 C.F.R. § 20.700 (1999).  The importance of 
responding to a request for a hearing is recognized under 38 
C.F.R. § 20.904(a)(3) (1999) as a Board decision may be 
vacated when there is a prejudicial failure to afford an 
appellant a personal hearing.  Thus, it is apparent that 
clarification is necessary with respect to this matter.  

In view of the foregoing, this case is REMANDED for the 
following action:

The RO should contact the appellant to 
clarify whether she wishes to attend a 
hearing before a Member of the Board.  If 
she indicates in the affirmative, she 
should be scheduled, in accordance with 
appropriate procedures, for a personal 
hearing before a traveling member of the 
Board at the RO.  38 U.S.C.A. § 7107 
(West 1991 & Supp. 1999).  The RO should 
provide notice of the hearing, keeping in 
mind the 30-day advance notice 
requirement.  38 C.F.R. § 19.76 (1999).  
The RO should also inform the appellant 
of the procedures for withdrawal of Board 
hearing requests, as outlined in 38 
C.F.R. § 20.703(e) (1999).  All 
communication with the appellant 
regarding the scheduling of the hearing 
should be documented in the claims 
folder.

The case should then be returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



 

